Citation Nr: 0415625	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-24 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for headaches.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 1991 
and from September 1992 to March 2000.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
identified by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claims for VA 
compensation benefits. 

2.  The veteran has been awarded the maximum schedular rating 
available for headaches.

3.  The evidence shows that the headache disorder has not 
caused frequent periods of hospitalization or interference 
with employment beyond that contemplated by the 50 percent 
rating that has been assigned.

5.  The veteran is employed on a full-time basis as a state 
corrections officer.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
50 percent for headaches are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, 
Diagnostic Code 8100 (2003).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher rating 
for his service-connected headaches because of the impact of 
the headaches on his family life and occupational 
functioning.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in May 2003 notices by 
informing him of the provisions of the VCAA and the evidence 
required to substantiate his claims for an increased rating 
and a total rating based on unemployability.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO instructed him to identify any evidence that was relevant 
to his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.

The RO provided the veteran a statement of the case in July 
2003 and supplemental statements of the case in December 2003 
and February 2004.  In those documents the RO informed him of 
the regulatory requirements for establishing entitlement to a 
higher rating, including a total rating based on 
unemployability, and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the VA and private treatment records the 
veteran identified, and provided him a VA neurology 
examination in August 2002.  In addition, the veteran 
submitted evidence from his employer regarding his absences 
from work due to his headaches.  Furthermore, the RO 
forwarded the veteran's claims to the Director of the 
Compensation and Pension Service (CPS) for consideration of 
an extra-schedular rating, in accordance with 38 C.F.R. 
§ 3.321 (2003).

The veteran has been accorded the opportunity to present 
evidence and argument, and has done so.  He has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claims 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claims.  
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Diagnostic Code 8100 for migraine provides a maximum 
50 percent disability rating if the disorder is manifested by 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a (2003).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the CPS, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b) (2003).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2003).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the CPS for 
consideration of an extra-schedular rating.  38 C.F.R. 
§ 4.16(b) (2003).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Increased Rating for Headaches

The medical evidence shows that the veteran suffers from 
frequent, incapacitating headaches.  Based on that evidence 
he has been awarded a 50 percent rating for headaches, which 
is indicative of frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  The 50 percent rating that has been assigned 
is the maximum schedular rating available in accordance with 
Diagnostic Code 8100.  38 C.F.R. § 4.124a (2003).  Because 
the Rating Schedule includes a diagnostic code for headaches, 
no other diagnostic code can be considered in determining the 
schedular rating for headaches.  See Suttman v. Brown, 5 Vet. 
App. 127, 133 (1993).

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2003).  Based on the veteran's assertion that his headaches 
caused him to miss many days of work, and in accordance with 
38 C.F.R. § 3.321(b)(1), the RO forwarded his case to the CPS 
for consideration of an extra-schedular rating.  In a 
November 2003 determination the CPS found, in essence, that 
although the veteran's headaches caused interference with his 
employment, the degree of interference was not in excess of 
that contemplated by the 50 percent rating that had been 
assigned.  The CPS then denied entitlement to an extra-
schedular rating.  Because the issue of the veteran's 
entitlement to an extra-schedular rating has been adjudicated 
by the CPS, the Board may consider that issue.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996), appeal dismissed per curium, 
9 Vet. App. 253 (1996) (the Board does not have jurisdiction 
to grant or deny an extra-schedular rating in the first 
instance).  

The medical evidence shows that the veteran has received 
ongoing treatment for his headaches, including trials of 
different medications in attempts to control the headaches 
and multiple trips to the emergency room or a physician for 
physician-administered medication.  He was hospitalized from 
January 14-16, 2003, and from April 28-30, 2003, for the 
headaches.  According to the information he provided, in 2003 
he missed work from January 10-25; March 12; March 23; April 
28-30; and May 12.  An October 2003 VA treatment record 
indicates that he had not missed any work since June 2003, 
because he had no sick leave available and could not afford 
to miss work.

In summary, the evidence indicates that in 2003 the veteran 
was hospitalized for a total of four days, and that he was 
unable to work 20 days (14 of which were all in January).  
The evidence shows, therefore, that the service-connected 
headache disorder has significantly impaired his occupational 
functioning.  He has, however, been granted a 50 percent 
rating for the headaches, which represents a 50 percent 
reduction in his occupational functioning.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on impairment of earning 
capacity, and the degree of disability specified is 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability).

The evidence does not indicate that the impairment of his 
occupational functioning is greater than 50 percent.  
Assuming that he, like most working individuals, normally 
works five days a week, he would normally work 260 days per 
year (five times 52).  Even with consideration of the 
reduction in his work efficiency while at work, required 
absences of 20 days per year does not represent more than a 
50 percent reduction in his occupational functioning.  The 
Board finds, therefore, that the service-connected headache 
disorder does not result in interference with employment 
beyond that contemplated by the 50 percent rating that has 
been assigned, and that the criteria for an extra-schedular 
rating are not met.  For that reason the Board has determined 
that the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 
50 percent.

Total Rating Based on Unemployability

The RO interpreted the veteran's assertions regarding the 
impact of his service-connected disability on his employment 
as a claim for a total rating based on unemployability, and 
denied that claim.  The veteran has incorporated that issue 
into his appeal for consideration by the Board.  In denying 
entitlement to an extra-schedular rating in its November 2003 
determination, the CPS inherently included the issue of 
entitlement to a total rating, which would also have to be 
assigned on an extra-schedular basis because the veteran's 
service-connected disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  The Board may, 
therefore, also consider the issue of the veteran's 
entitlement to a total rating based on individual 
unemployability on an extra-schedular basis.  Floyd, 9 Vet. 
App. at 88.

In accordance with 38 C.F.R. § 4.16(b), entitlement to a 
total rating based on unemployability may be considered, 
regardless of the ratings assigned, if the evidence shows 
that the veteran is unable to secure or follow substantially 
gainful employment due to his service-connected disability.  
The evidence in this case, however, does not indicate that 
the veteran is unable to secure or follow substantially 
gainful employment.  Since the initiation of his claim in 
January 2003, he has been employed on a full-time basis as a 
state corrections officer.  See Bowling v. Principi, 15 Vet. 
App. 1 (2001) (affirmative evidence of employability refutes 
a finding of unemployability).  The Board finds, therefore, 
that the criteria for a total rating based on unemployability 
are not met, and that the preponderance of the evidence is 
against the claim of entitlement to such a rating.


ORDER

The claim of entitlement to a disability rating in excess of 
50 percent for headaches is denied.

The claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



